NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                            FILED
                           FOR THE NINTH CIRCUIT                              NOV 18 2009

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

UNITED STATES OF AMERICA,                        No. 08-50514

             Plaintiff - Appellee,               D.C. No. 3:07-cr-02953-IEG-1

  v.
                                                 MEMORANDUM *
JORGE HERNANDEZ,

             Defendant - Appellant.


                   Appeal from the United States District Court
                      for the Southern District of California
                 Irma E. Gonzalez, Chief District Judge, Presiding

                          Submitted November 4, 2009**
                              Pasadena, California

Before: T.G. NELSON, BYBEE and M. SMITH, Circuit Judges.

       Jorge Hernandez appeals his conviction under 8 U.S.C. § 1326. This court

has jurisdiction under 28 U.S.C. § 1291. We affirm.




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
            The panel unanimously finds this case suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).
      Here, the indictment alleged the elements of the offense and provided

sufficient detail to give Hernandez notice of the crime alleged. See United States v.

Alber, 56 F.3d 1106, 1111 (9th Cir. 1995). Hernandez’s claim that the indictment

did not protect against double jeopardy is waived because he failed to argue this

issue beyond a cursory assertion. See Fed. R. App. P. 28(a)(9); Ghahremani v.

Gonzales, 498 F.3d 993, 997 (9th Cir. 2007)

      The district court neither misapplied the correct burden of proof nor

attempted to shift the burden of proof; the district court’s statements reflect its

effort to analyze the record and weigh the evidence. See United States v. Brobst,

558 F.3d 982, 998 (9th Cir. 2009) (burden shifting); United States v. Banuelos, 322
F.3d 700, 704 (9th Cir. 2003) (standard of proof).

      Lastly, the cumulative error doctrine is inapplicable because we have found

no error in the asserted issues. See United States v. Berry, 627 F.2d 193, 201 (9th

Cir. 1980).

      We have considered and reject all other arguments Hernandez raises on

appeal.

      AFFIRMED.